

STONE ENERGY CORPORATION
2009 AMENDED AND RESTATED STOCK INCENTIVE PLAN
(As Amended and Restated December 17, 2015)
I.PURPOSE
The STONE ENERGY CORPORATION 2009 AMENDED AND RESTATED STOCK INCENTIVE PLAN (As
Amended and Restated December 17, 2015) (the “Plan”) is intended to promote the
interests of STONE ENERGY CORPORATION, a Delaware corporation (the “Company”),
and its stockholders by providing a means whereby Employees and Nonemployee
Directors may develop a sense of proprietorship and personal involvement in the
development and financial success of the Company and to encourage them to remain
with and devote their best efforts to the business of the Company. Accordingly,
the Plan provides for granting Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock Awards, Restricted Stock Unit Awards, Dividend
Equivalents, Other Stock-Based Awards, Conversion Awards, Cash Awards,
Performance Awards or any combination of the foregoing, as is best suited to
circumstances of the particular Employee or Nonemployee Director as provided
herein.
The Plan as set forth herein constitutes an amendment and restatement as of
December 17, 2015 of the Stone Energy Corporation 2009 Amended and Restated
Stock Incentive Plan (the “2009 Plan”) originally adopted by the Company
effective as of May 28, 2009, as amended from time to time, and shall supersede
and replace in its entirety such plan.
II.    DEFINITIONS
Capitalized terms used but not otherwise defined in the Plan shall be defined as
set forth in this Paragraph II, unless specifically modified by any paragraph:
(a)    “Administrator” means the individual or individuals responsible for the
administration of the Plan as provided in Paragraph IV(a).
(b)    “Affiliate” means any corporation, partnership, limited liability company
or partnership, association, trust, or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
(c)    “Award” means, individually or collectively, any Option, Restricted Stock
Award, Restricted Stock Unit Award, Dividend Equivalent, Other Stock-Based
Award, Conversion Award, Cash Award or Performance Award, together with any
other right or interest granted under the Plan.

Page 1 of 19

--------------------------------------------------------------------------------



(d)    “Award Agreement” means a written agreement between the Company and a
Participant with respect to an Award.
(e)    “Board” means the Board of Directors of the Company.
(f)    “CEO” means the Chief Executive Officer of the Company.
(g)    “Cash Award” means an Award denominated in cash granted under the Plan,
including any Performance Award denominated in cash.
(h)    “Code” means the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.
(i)    “Committee” means a committee of the Board that is selected by the Board
as provided in Paragraph IV(a).
(j)    “Common Stock” means the common stock of the Company, or any security
into which such common stock may be changed by reason of any transaction or
event of the type described in Paragraph XI.
(k)    “Conversion Award” means an Award granted under Paragraph IX(e) hereof in
substitution for a similar award as a result of certain business transactions.
(l)    “Corporate Change” shall have the meaning assigned to such term in
Paragraph XI(c).
(m)    “Covered Employee” means an Eligible Person who is designated by the
Committee, at the time of grant of a Performance Award, as likely to be a
“covered employee” within the meaning of section 162(m) of the Code for a
specified fiscal year.
(n)    “Dividend Equivalent” means a right granted under Paragraph IX(b) hereof
to receive cash, Common Stock, other Awards or other property equal in value to
dividends paid with respect to a specified number of shares of Common Stock, or
other periodic payments.
(o)    “Employee” means any person in an employment relationship with the
Company or any Affiliate.
(p)    “Fair Market Value” means, as of any specified date, the mean of the high
and low sales prices of the Common Stock (i) reported by the National Market
System of NASDAQ on that date or (ii) if the Common Stock is listed on a
national stock exchange, reported on the stock exchange composite tape on that
date (or such other reporting service approved by the Administrator); or, in
either case, if no prices are reported on that date, on the last preceding date
on which such prices of the Common Stock are so reported. If the Common Stock is
traded over the counter at the time a determination of its fair market value is
required to be made hereunder, its fair market value shall be deemed to be equal
to the average between the reported high and low or closing bid and asked prices
of Common Stock on the most recent date on which Common Stock

Page 2 of 19

--------------------------------------------------------------------------------



was publicly traded. In the event Common Stock is not publicly traded at the
time a determination of its value is required to be made hereunder, the
determination of its fair market value shall be made by the Administrator in
such manner as it deems appropriate, taking into account all factors the
Administrator deems appropriate including, without limitation, section 409A of
Code.
(q)    “Incentive Stock Option” means an “incentive stock option” within the
meaning of section 422 of the Code.
(r)    “1934 Act” means the Securities Exchange Act of 1934, as amended.
(s)    “1993 Plan” means the Stone Energy Corporation 1993 Nonemployee
Directors’ Stock Option Plan.
(t)    “Nonemployee Director” means an individual who is a member of the Board
but is not an Employee.
(u)    “Nonstatutory Stock Option” means an option that is not intended to be an
“incentive stock option” within the meaning of section 422 of the Code.
(v)    “Option” means a right granted under Paragraph VII to purchase Common
Stock at a specified price during specified time periods and includes both
Incentive Stock Options and Nonstatutory Stock Options and, if specified in the
governing Award Agreement, Stock Appreciation Rights.
(w)    “Other Stock-Based Awards” means awards granted under Paragraph IX(c)
hereof.
(x)    “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.
(y)    “Performance Award” means a right to receive Awards based upon
performance criteria specified by the Committee.
(z)    “Restricted Stock Award” means Common Stock granted under Paragraph VIII
subject to certain restrictions and a risk of forfeiture.
(aa)    “Restricted Stock Unit Award” means a right granted under Paragraph
IX(a) hereof to receive Common Stock, cash, or a combination thereof at the end
of a specified deferral period (which may or may not be coterminous with the
vesting schedule of the Award).
(bb)    “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the 1934 Act, as such may be amended from time to time, and any
successor rule, regulation or statute fulfilling the same or a similar function.
(cc)    “Section 16” means section 16 of the 1934 Act, as such may be amended
from time to time, and any successor rule, regulation or statute fulfilling the
same or a similar function.

Page 3 of 19

--------------------------------------------------------------------------------



(dd)    “Section 162(m) Award” means a Performance Award granted under Paragraph
X(b) to a Covered Employee that is intended to satisfy the requirements for
“performance-based compensation” within the meaning of section 162(m) of the
Code.
(ee)    “Stock Appreciation Right” means a right granted under Paragraph VII(d).
(ff)    “2000 Plan” means the Stone Energy Corporation 2000 Amended and Restated
Stock Option Plan.
(gg)    “2001 Plan” means the Stone Energy Corporation 2001 Amended and Restated
Stock Option Plan.
(hh)    “2004 Plan” means the Stone Energy Corporation 2004 Amended and Restated
Stock Incentive Plan.
III.    EFFECTIVE DATE AND DURATION OF THE PLAN
The 2004 Plan, the 2001 Plan, the 2000 Plan, and the 1993 Plan were effective on
the dates provided therein. The 2009 Plan was originally effective and approved
by the stockholders of the Company as of May 28, 2009. The First Amendment to
the 2009 Plan was effective May 20, 2011. The Second Amendment and the Third
Amendment to the 2009 Plan were effective and approved by the stockholders of
the Company as of May 21, 2015. This amendment and restatement of the Plan has
been approved and adopted by the Board to be effective as of December 17, 2015.
No further Awards may be granted under the Plan after May 21, 2025. The Plan
shall remain in effect until all Options granted under the Plan have been
satisfied or expired and all other Awards granted under the Plan have vested or
been settled or forfeited. No “Bonus Stock Award” (as such term is defined in
the 2004 Plan) shall be granted to any individual who was not eligible to
receive such award prior to May 28, 2009, under the terms of the 2004 Plan.
IV.    ADMINISTRATION
(a)    Administrator. The Plan shall be administered by the Administrator, which
shall mean (i) in the context of Awards granted to, or the administration (or
interpretation of any provision) of the Plan as it relates to, any person who is
subject to Section 16 (other than a Nonemployee Director), the Committee,
(ii) in the context of Awards granted to, or the administration (or
interpretation of any provision) of the Plan as it relates to, any Nonemployee
Director, the Board, or (iii) in the context of Awards granted to, or the
administration (or interpretation of any provision) of the Plan as it relates
to, any person who is not subject to Section 16, the CEO (or, if the CEO is not
a member of the Board, the Committee), unless the Plan specifies that the
Committee shall take specific action (in which case such action may only be
taken by the Committee) or the Committee (as to any Award described in this
clause (iii) or the administration or interpretation of any specific provision
of the Plan) specifies that it shall serve as Administrator. The Board may from
time to time, in its sole discretion, put any conditions, restrictions and
limitations on the powers that may be exercised under the Plan by the CEO in his
capacity as Administrator as provided in the preceding sentence. The Committee
shall be a committee of, and appointed by, the Board that shall be comprised
solely of two or more directors who are both (A) outside directors (within the
meaning of section

Page 4 of 19

--------------------------------------------------------------------------------



162(m) of the Code and applicable interpretive authority thereunder), and
(B) non-employee directors (within the meaning of Rule 16b-3).
(b)    Powers. Subject to the express provisions of the Plan, the Administrator
shall have sole authority, in its discretion, to select which Eligible Persons
shall receive an Award, the time or times when such Award shall be made, the
type of the Award that shall be made, and the number of shares or amount of cash
to be subject to each Award. In making such determinations, the Administrator
may take into account the nature of the services rendered by the respective
Eligible Persons, their present and potential contributions to the Company’s
success and such other factors as the Administrator in its discretion shall deem
relevant.
(c)    Additional Powers. The Administrator shall have such additional powers as
are delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective Award Agreements executed hereunder, to prescribe rules and
regulations relating to the Plan, to determine the terms, restrictions, and
provisions of each Award Agreement, including such terms, restrictions, and
provisions as shall be requisite in the judgment of the Administrator to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The
Administrator may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent the Administrator shall deem expedient to carry the Plan or any such
agreement into effect. All determinations and decisions made by the
Administrator with respect to the matters referred to in this Paragraph IV and
in construing the provisions of the Plan shall be final; provided, however, that
in the event of any conflict in any such determination or decision as between
the Committee and the CEO, each acting in capacity as Administrator of the Plan,
the determination of the Committee shall be conclusive.
(d)    Limitation of Liability. The Administrator and, if applicable, each
member thereof shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or Employee of the
Company or any of its Affiliates, the Company’s legal counsel, independent
auditors, consultants or any other agents assisting in the administration of
this Plan. Members of the Committee or the Board and any officer or Employee of
the Company or any of its Affiliates acting at the direction or on behalf of the
Administrator shall not be personally liable for any action or determination
taken or made in good faith with respect to this Plan and shall, to the fullest
extent permitted by law, be indemnified and held harmless by the Company with
respect to any such action or determination.
V.    SHARES SUBJECT TO THE PLAN; AWARD LIMITS; GRANT OF AWARDS
(a)    Shares Subject to the Plan and Award Limits. Subject to adjustment in the
same manner as provided in Paragraph XI with respect to shares of Common Stock
subject to Awards then outstanding, the aggregate number of shares of Common
Stock that may be issued under the Plan, and the maximum number of shares of
Common Stock that may be issued under the Plan through Incentive Stock Options,
shall not exceed 10,125,000 shares (which number includes the number of shares
of Common Stock previously issued pursuant to an Award (or made subject to an
Award that has not expired or been terminated) granted under the 2009 Plan, the
2004 Plan, the

Page 5 of 19

--------------------------------------------------------------------------------



2001 Plan, the 2000 Plan, or the 1993 Plan). Shares of Common Stock subject to
an Award under this Plan that expires or is canceled, forfeited, exchanged,
settled in cash or otherwise terminated without the actual delivery of shares
(Restricted Stock Awards shall not be considered “delivered shares” for this
purpose), will again be available for Awards under this Plan, except that if any
such shares could not again be available for Awards to a particular Participant
under any applicable law or regulation, such shares shall be available
exclusively for Awards to Participants who are not subject to such limitation.
Notwithstanding the foregoing, (i) the number of shares tendered or withheld in
payment of any exercise or purchase price of an Award or taxes relating to an
Award, (ii) shares that were subject to an Option or Stock Appreciation Right
but were not issued or delivered as a result of the net settlement or net
exercise of such Option or Stock Appreciation Right and (iii) shares repurchased
on the open market with the proceeds of an Option’s exercise price, will not, in
each case, be available for Awards under this Plan. The Board may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute Awards) and make
adjustments if the number of shares of Common Stock actually delivered differs
from the number of shares previously counted in connection with an Award.
(b)    Grant of Awards. The Administrator may from time to time grant Awards to
one or more Employees or Nonemployee Directors determined by it to be eligible
for participation in the Plan in accordance with the terms of the Plan.
(c)    Stock Offered. Subject to the limitations set forth in Paragraph V(a),
the stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares which remain unissued and which
are not subject to outstanding Awards at the termination of the Plan shall cease
to be subject to the Plan but, until termination of the Plan, the Company shall
at all times make available a sufficient number of shares to meet the
requirements of the Plan. The shares of the Company’s stock to be issued
pursuant to any Award may be represented by physical stock certificates or may
be uncertificated. Notwithstanding references in the Plan to certificates, the
Company may deliver uncertificated shares of Common Stock in connection with any
Restricted Stock Award or stock settlement of any other form of Award.
VI.    ELIGIBILITY
Awards may be granted only to persons who, at the time of grant, are Employees
or Nonemployee Directors (collectively, “Eligible Persons”); provided, that, any
such individual must be an “employee” within the meaning of General Instruction
A.1(a) to Form S-8 of the Company or a parent or subsidiary of the Company. An
Award may be granted on more than one occasion to the same person, and, subject
to the limitations set forth in the Plan, such Award may include an Incentive
Stock Option, a Nonstatutory Stock Option, a Restricted Stock Award, a
Restricted Stock Unit Award, a Dividend Equivalent, an Other Stock-Based Award,
a Conversion Award, a Cash Award or a Performance Award, or any combination
thereof.
VII.    STOCK OPTIONS

Page 6 of 19

--------------------------------------------------------------------------------



(a)    Option Period. The term of each Option shall be as specified by the
Administrator at the date of grant, but in no event shall an Option be
exercisable after the expiration of 10 years from the date of grant.
(b)    Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as determined by the
Administrator.
(c)    Special Limitations on Incentive Stock Options. An Incentive Stock Option
may be granted only to an individual who is employed by the Company or any
parent or subsidiary corporation (as defined in section 424 of the Code) of the
Company at the time the Option is granted. To the extent that the aggregate fair
market value (determined at the time the respective Incentive Stock Option is
granted) of stock with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, such Incentive Stock Options shall be treated as Nonstatutory
Stock Options. The Administrator shall determine, in accordance with applicable
provisions of the Code, Treasury regulations and other administrative
pronouncements, which of a Participant’s Incentive Stock Options will be treated
as Nonstatutory Stock Options because of such limitation and shall notify the
Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted the
option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant. Except as otherwise
provided in sections 421 or 422 of the Code, an Incentive Stock Option shall not
be transferable otherwise than by will or the laws of descent and distribution,
and shall be exercisable during the Participant’s lifetime only by such
Participant or the Participant’s guardian or legal representative.
(d)    Option Agreement. Each Option shall be evidenced by an Award Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Administrator from time to time shall approve, including,
without limitation, provisions to qualify an Option as an Incentive Stock Option
under section 422 of the Code. Each Award Agreement shall specify the effect of
termination of (i) employment or (ii) membership on the Board, as applicable, on
the exercisability of the Option. An Award Agreement may provide for the payment
of the option price, in whole or in part, by the delivery of a number of shares
of Common Stock (plus cash if necessary) having a Fair Market Value equal to
such option price. Moreover, an Award Agreement may provide for a “cashless
exercise” of the Option by establishing procedures satisfactory to the
Administrator with respect thereto. Further, an Award Agreement may provide for
the surrender of the right to purchase shares under the Option in return for a
payment in cash or shares of Common Stock or a combination of cash and shares of
Common Stock equal in value to the excess of the Fair Market Value of the shares
with respect to which the right to purchase is surrendered over the option price
therefor (“Stock Appreciation Rights”), on such terms and conditions as the
Administrator in its sole discretion may prescribe; provided, that, except as
provided in Paragraph XI(c), the Administrator shall retain final authority
(i) to determine whether

Page 7 of 19

--------------------------------------------------------------------------------



a Participant shall be permitted or (ii) to approve an election by a
Participant, to receive cash in full or partial settlement of Stock Appreciation
Rights. In the case of any such Stock Appreciation Right that is granted in
connection with an Incentive Stock Option, such right shall be exercisable only
when the Fair Market Value of the Common Stock exceeds the price specified
therefor in the Option or the portion thereof to be surrendered. The terms and
conditions of the respective Award Agreements need not be identical. Subject to
the consent of the Participant, the Administrator may, in its sole discretion,
amend an outstanding Award Agreement from time to time in any manner that is not
inconsistent with the provisions of the Plan (including, without limitation, an
amendment that accelerates the time at which the Option, or a portion thereof,
may be exercisable).
(e)    Option Price and Payment. The price at which a share of Common Stock may
be purchased upon exercise of an Option shall be determined by the Administrator
but, subject to adjustment as provided in Paragraph XI, such purchase price
shall not be less than the Fair Market Value of a share of Common Stock on the
date the Option is granted. The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company, as specified by
the Administrator. The purchase price of the Option or portion thereof shall be
paid in full in the manner prescribed by the Administrator. Separate stock
certificates shall be issued by the Company for those shares acquired pursuant
to the exercise of an Incentive Stock Option and for those shares acquired
pursuant to the exercise of a Nonstatutory Stock Option.
(f)    Restrictions on Repricing of Options. Except as provided in Paragraph XI,
the Administrator may not, without approval of the stockholders of the Company,
amend any outstanding Award Agreement to reduce the option price of outstanding
Options or cancel any outstanding Options in exchange for cash, other awards or
Options with an option price that is less than the option price of the original
Options.
(g)    Stockholder Rights and Privileges. The Participant shall be entitled to
all the privileges and rights of a stockholder only with respect to such shares
of Common Stock as have been purchased under the Option and for which
certificates of stock have been registered in the Participant’s name.
VIII.    RESTRICTED STOCK AWARDS
(a)    Forfeiture Restrictions to be Established by the Administrator. Shares of
Common Stock that are the subject of a Restricted Stock Award shall be subject
to restrictions on disposition by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”). The Forfeiture Restrictions shall
be determined by the Administrator in its sole discretion, and the Administrator
may provide that the Forfeiture Restrictions shall lapse upon (i) the attainment
of one or more performance targets established by the Administrator that are
based on (1) the price of a share of Common Stock, (2) the Company’s earnings
per share, (3) the Company’s market share, (4) the market share of a business
unit of the Company designated by the Administrator, (5) the Company’s sales,
(6) the sales of a business unit of the Company designated by the Administrator,
(7) the net income (before or after taxes) of the Company or any business unit
of the Company designated by the Administrator, (8) the cash flow or return on
investment of the Company or any business unit of the Company designated by the
Administrator, (9) the earnings before or after interest, taxes,

Page 8 of 19

--------------------------------------------------------------------------------



depreciation, and/or amortization of the Company or any business unit of the
Company designated by the Administrator, (10) the economic value added, (11) the
return on capital, assets, or stockholders’ equity achieved by the Company, or
(12) the total stockholders’ return achieved by the Company, (ii) the
Participant’s continued employment with the Company or its parent or subsidiary
corporation or continued service as a Nonemployee Director for a specified
period of time, (iii) the occurrence of any event or the satisfaction of any
other condition specified by the Administrator in its sole discretion, or (iv) a
combination of any of the foregoing. The performance measures described in
clause (i) of the preceding sentence may be subject to adjustment for specified
significant extraordinary items or events, and may be absolute, relative to one
or more other companies, or relative to one or more indexes, and may be
contingent upon future performance of the Company or its parent or subsidiary
corporation, division, or department thereof. Each Restricted Stock Award may
have different Forfeiture Restrictions, in the discretion of the Administrator.
(b)    Other Terms and Conditions. Unless provided otherwise in an Award
Agreement, the Participant shall have the right to receive dividends with
respect to Common Stock subject to a Restricted Stock Award, to vote Common
Stock subject thereto and to enjoy all other stockholder rights, except that
(i) the Participant shall not be entitled to delivery of the stock certificate
until the Forfeiture Restrictions have expired, (ii) the Company shall retain
custody of the stock until the Forfeiture Restrictions have expired, (iii) the
Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the stock until the Forfeiture Restrictions have expired, and (iv) a
breach of the terms and conditions established by the Administrator pursuant to
the Award Agreement shall cause a forfeiture of the Restricted Stock Award. At
the time of such Award, the Administrator may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to Restricted Stock
Awards, including, but not limited to, rules pertaining to the termination of
employment or service as a Nonemployee Director (by retirement, disability,
death or otherwise) of a Participant prior to expiration of the Forfeitures
Restrictions. Such additional terms, conditions or restrictions shall be set
forth in an Award Agreement made in conjunction with the Award.
(c)    Payment for Restricted Stock. The Administrator shall determine the
amount and form of any payment for Common Stock received pursuant to a
Restricted Stock Award, provided that in the absence of such a determination, a
Participant shall not be required to make any payment for Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.
(d)    Administrator’s Discretion to Accelerate Vesting of Restricted Stock
Awards. The Administrator may, in its discretion and as of a date determined by
the Administrator, fully vest any or all Common Stock awarded to a Participant
pursuant to a Restricted Stock Award and, upon such vesting, all restrictions
applicable to such Restricted Stock Award shall terminate as of such date. Any
action by the Administrator pursuant to this Paragraph may vary among individual
Participants and may vary among the Restricted Stock Awards held by any
individual Participant. Notwithstanding the preceding provisions of this
Paragraph, except in connection with a Corporate Change, the Administrator may
not take any action described in this Paragraph with respect to a Restricted
Stock Award that has been granted to a Covered Employee if such Award is
intended to be a Section 162(m) Award.

Page 9 of 19

--------------------------------------------------------------------------------



(e)    Restricted Stock Agreements. At the time any Award is made under this
Paragraph VIII, the Company and the Participant shall enter into an Award
Agreement setting forth each of the matters contemplated hereby and such other
matters as the Administrator may determine to be appropriate. The terms and
provisions of the respective Award Agreements need not be identical. Subject to
the consent of the Participant and the restriction set forth in the last
sentence of Paragraph VIII(d) above, the Administrator may, in its sole
discretion, amend an outstanding Award Agreement from time to time in any manner
that is not inconsistent with the provisions of the Plan.
IX.    OTHER AWARDS
(a)    Restricted Stock Unit Awards. The Administrator is authorized to grant
Restricted Stock Unit Awards to Eligible Persons, subject to the following terms
and conditions:
(i)    Award and Restrictions. Restricted Stock Unit Awards shall be subject to
such restrictions (which may include a risk of forfeiture) as the Administrator
may impose, if any, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals pursuant to Paragraph X and/or future service requirements),
separately or in combination, in installments or otherwise, as the Administrator
may determine.
(ii)    Settlement. Settlement of a vested Restricted Stock Unit Award shall
occur upon expiration of the deferral period specified for such Restricted Stock
Unit Award by the Administrator (or, if permitted by the Administrator, as
elected by the Participant). Restricted Stock Unit Awards shall be satisfied by
the delivery of cash or Common Stock, or a combination thereof, in the amount
equal to the Fair Market Value of the specified number of shares of Common Stock
covered by the Restricted Stock Unit Award, as determined by the Administrator
at the date of grant or thereafter.
(b)    Dividend Equivalents. The Administrator is authorized to grant Dividend
Equivalents to an Eligible Person, entitling the Eligible Person to receive
cash, Common Stock, other Awards, or other property equal in value to dividends
paid with respect to a specified number of shares of Common Stock, or other
periodic payments. Dividend Equivalents may be awarded on a free-standing basis
or in connection with another Award (other than a Restricted Stock Award). The
Administrator may provide that Dividend Equivalents shall be paid or distributed
when accrued or at a later specified date, and if distributed at a later date
may be deemed to have been reinvested in additional Common Stock, Awards, or
other investment vehicles or accrued in a bookkeeping account without interest,
and subject to such restrictions on transferability and risks of forfeiture, as
the Administrator may specify. With respect to Dividend Equivalents granted in
connection with another Award, absent a contrary provision in the Award
Agreement, such Dividend Equivalents shall be paid to a Participant without
restrictions at the same time as ordinary cash dividends are paid by the Company
to its stockholders generally. Notwithstanding the foregoing, Dividend
Equivalents shall only be paid in a manner that is either exempt from or in
compliance with the requirements of section 409A of the Code.
(c)    Other Stock-Based Awards. The Administrator is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or

Page 10 of 19

--------------------------------------------------------------------------------



payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, Common Stock, as deemed by the Administrator to be consistent
with the purposes of this Plan, including without limitation convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Stock, purchase rights for Common Stock, Awards with value and payment
contingent upon performance of the Company or any other factors designated by
the Administrator, and Awards valued by reference to the book value of Common
Stock or the value of securities of or the performance of specified subsidiaries
of the Company. The Administrator shall determine the terms and conditions of
such Other Stock-Based Awards. Common Stock delivered pursuant to an Other-Stock
Based Award in the nature of a purchase right granted under this Paragraph IX(c)
shall be purchased for such consideration, paid for at such times, by such
methods, and in such forms, including, without limitation, cash, Common Stock,
other Awards, or other property, as the Administrator shall determine.
(d)    Cash Awards. The Administrator is authorized to grant Cash Awards, on a
free-standing basis or as an element of or supplement to, or in lieu of, any
other Award under this Plan to Eligible Persons in such amounts and subject to
such other terms (including the achievement of performance goals pursuant to
Paragraph X hereof and/or future service requirements) as the Administrator in
its discretion determines to be appropriate.
(e)    Conversion Awards. Awards may be granted under the Plan in substitution
for similar awards held by individuals who become Eligible Persons as a result
of a merger, consolidation or acquisition of another entity or the assets of
another entity by or with the Company or an Affiliate of the Company.
X.    PERFORMANCE AWARDS
(a)    General. The Committee is authorized to designate any of the Awards
granted under the Plan as Performance Awards and to grant Cash Awards (which may
or may not be designated as Performance Awards). The Committee may use such
business criteria and other measures of performance as it may deem appropriate
in establishing any performance conditions applicable to a Performance Award,
and may exercise its discretion to reduce or increase the amounts payable under
any Performance Award, except as limited under this Paragraph X in the case of a
Section 162(m) Award. Performance conditions may differ for Performance Awards
granted to any one Participant or to different Participants. The performance
period applicable to any Performance Award shall be set by the Committee in its
discretion but shall not exceed ten years.
(b)    Section 162(m) Awards. If the Committee determines that a Performance
Award granted to a Covered Employee is intended to qualify as a Section 162(m)
Award, the grant, exercise, vesting and/or settlement of such Performance Award
shall be contingent upon achievement of a pre-established performance goal or
goals and other terms set forth in this Paragraph X provided, however, that
nothing in this Paragraph X or elsewhere in the Plan shall be interpreted as
preventing the Committee from granting Awards to Covered Employees that are not
intended to constitute Section 162(m) Awards or from determining that it is no
longer necessary or appropriate for a Section 162(m) Award to qualify as such.

Page 11 of 19

--------------------------------------------------------------------------------



(i)    Performance Goals Generally. The performance goals for Section 162(m)
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria as specified by the
Committee. Performance goals shall be objective and shall otherwise meet the
requirements of section 162(m) of the Code and regulations thereunder (including
Treasury Regulation §1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
must be “substantially uncertain” at the time the Committee actually establishes
the performance goal or goals.
(ii)    Performance Criteria.
(A)    Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or business
or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for Section 162(m) Awards:
(1) earnings per share; (2) revenues; (3) cash flow; (4) cash flow from
operations; (5) cash flow return; (6) return on net assets; (7) return on
assets; (8) return on investment; (9) return on capital; (10) return on equity;
(11) economic value added; (12) operating margin; (13) contribution margin;
(14) net income; (15) net income per share; (16) pretax earnings; (17) pretax
earnings before interest, depreciation and amortization; (18) pretax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; (19) total stockholder return; (20) debt
reduction or management; (21) market share; (22) Fair Market Value of the Common
Stock; (23) operating income; (24) share price; (25) effective equipment
utilization; (26) achievement of savings from business improvement projects;
(27) capital projects deliverables; (28) performance against environmental
targets; (29) safety performance and/or incident rate; (30) human resources
management targets, including medical cost reductions and time to hire;
(31) satisfactory internal or external audits; (32) sales; and (33) any of the
above goals determined pre-tax or post-tax, on an absolute or relative basis, as
a ratio with other business criteria, or as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or a group of comparable
companies. The terms above are used as applied under generally accepted
accounting principles, as applicable.
(B)    Effect of Certain Events. The Committee may, at the time the performance
goals in respect of a Section 162(m) Award are established, provide for the
manner in which actual performance and performance goals with regard to the
business criteria selected will reflect the impact of specified events during
the relevant performance period, which may mean excluding the impact of any or
all of the following events or occurrences for such performance period:
(a) asset write-downs or impairments to assets; (b) litigation, claims,
judgments or settlements; (c) the effect of changes in tax law or other such
laws or regulations affecting reported results; (d) accruals for reorganization
and restructuring programs; (e) any

Page 12 of 19

--------------------------------------------------------------------------------



extraordinary, unusual or nonrecurring items as described in the Accounting
Standards Codification Topic 225, as the same may be amended or superseded from
time to time; (f) any change in accounting principles as defined in the
Accounting Standards Codification Topic 250, as the same may be amended or
superseded from time to time; (g) any loss from a discontinued operation as
described in the Accounting Standards Codification Topic 360, as the same may be
amended or superseded from time to time; (h) goodwill impairment charges;
(i) operating results for any business acquired during the calendar year;
(j) third party expenses associated with any investment or acquisition by the
Company or any subsidiary; (k) any amounts accrued by the Company or its
subsidiaries pursuant to management bonus plans or cash profit sharing plans and
related employer payroll taxes for the fiscal year; (l) any discretionary or
matching contributions made to a savings and deferred profit-sharing plan or
deferred compensation plan for the fiscal year; (m) interest, expenses, taxes,
depreciation and depletion, amortization and accretion charges; and
(n) marked-to-market adjustments for financial instruments. In addition,
Section 162(m) Awards may be adjusted by the Committee in accordance with the
provisions of Paragraph XI. The adjustments described in this Paragraph shall
only be made, in each case, to the extent that such adjustments in respect of a
Section 162(m) Award would not cause the Award to fail to qualify as
“performance-based compensation” under section 162(m) of the Code.
(iii)    Timing for Establishing Performance Goals. No later than 90 days after
the beginning of any performance period applicable to a Section 162(m) Award, or
at such other date as may be required or permitted for “performance-based
compensation” under section 162(m) of the Code, the Committee shall establish
(i) the Eligible Persons who will be granted Section 162(m) Awards, and (ii) the
objective formula used to calculate the amount of cash or stock payable, if any,
under such Section 162(m) Awards, based upon the level of achievement of a
performance goal or goals with respect to one or more of the business criteria
selected by the Committee from the list set forth in Paragraph X(b)(ii)(A).
(iv)    Section 162(m) Award Pool. The Committee may establish an unfunded pool,
with the amount of such pool calculated using an objective formula based upon
the level of achievement of a performance goal or goals with respect to one or
more of the business criteria selected from the list set forth in this Paragraph
X during the given performance period, as specified by the Committee for the
purpose of granting Section 162(m) Awards. The Committee may specify the amount
of the pool as a percentage of any of such business criteria, a percentage in
excess of a threshold amount with respect to such business criteria, or as
another amount which need not bear a direct relationship to such business
criteria but shall be objectively determinable and calculated based upon the
level of achievement of pre-established goals with regard to the business
criteria.
(v)    Settlement or Payout of Awards; Other Terms. Except as otherwise
permitted under section 162(m) of the Code, after the end of each performance
period and before any Section 162(m) Award is settled or paid, the Committee
shall certify the level of performance achieved with regard to each business
criteria established with respect to each Section 162

Page 13 of 19

--------------------------------------------------------------------------------



(m) Award and shall determine the amount of cash or Common Stock, if any,
payable to each Participant with respect to each Section 162(m) Award. The
Committee may, in its discretion, reduce the amount of a payment or settlement
otherwise to be made in connection with a Section 162(m) Award, but may not
exercise discretion to increase any such amount payable to a Covered Employee in
respect of a Section 162(m) Award.
(vi)    Written Determinations. With respect to each Section 162(m) Award, all
determinations by the Committee as to (A) the establishment of performance goals
and performance period with respect to the selected business criteria, (B) the
establishment of the objective formula used to calculate the amount of cash or
stock payable, if any, based on the level of achievement of such performance
goals, and (C) the certification of the level of performance achieved during the
performance period with regard to each business criteria selected, shall each be
made in writing. Consistent with the terms of Paragraph IV(a), when taking any
action with respect to Section 162(m) Awards, the Committee shall be made up
entirely of outside directors (within the meaning of section 162(m) of the Code
and applicable interpretive authority thereunder). Further, the Committee may
not delegate any responsibility relating to a Section 162(m) Award that would
cause the Award to fail to so qualify.
(vii)    Options and Stock Appreciation Rights. Notwithstanding the foregoing
provisions of this Paragraph X, Options and Stock Appreciation Rights with a
purchase or grant price not less than the Fair Market Value on the date of grant
awarded to Covered Employees are intended to be Section 162(m) Awards even if
not otherwise contingent upon achievement of a pre-established performance goal
or goals with respect to the business criteria listed above.
(viii)    Status of Section 162(m) Awards. The terms governing Section 162(m)
Awards shall be interpreted in a manner consistent with section 162(m) of the
Code and the regulations thereunder, in particular the prerequisites for
qualification as “performance-based compensation,” and, if any provision of this
Plan as in effect on the date of adoption of any Award Agreements relating to
Performance Awards that are designated as Section 162(m) Awards does not comply
or is inconsistent with the requirements of section 162(m) of the Code and the
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.
(ix)    Limits on Awards to Covered Employees. In each calendar year during any
part of which this Plan is in effect, a Covered Employee may not be granted
Awards intended to the Section 162(m) Awards, (i) to the extent such Award is
based on a number of shares of Common Stock, relating to more than 500,000
shares of Common Stock, subject to adjustment in a manner consistent with any
adjustment made pursuant to Paragraph XI and (ii) to the extent such Award is
designated to be paid only in cash, or an Award the settlement of which is not
based on a number of shares of Common Stock, having a value determined on the
date of grant in excess of $10,000,000.
XI.    RECAPITALIZATION OR REORGANIZATION

Page 14 of 19

--------------------------------------------------------------------------------



(a)    No Effect on Right or Power. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate, any sale, lease, exchange or other disposition of
all or any part of its assets or business, or any other corporate act or
proceeding.
(b)    Subdivision or Consolidation of Shares; Stock Dividends. The shares with
respect to which Awards may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied
(i) in the event of an increase in the number of outstanding shares, shall be
proportionately increased, and the purchase price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares, shall be proportionately reduced, and the purchase price per
share shall be proportionately increased. Any fractional share resulting from
such adjustment shall be rounded up to the next whole share.
(c)    Recapitalizations and Corporate Changes. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock covered by
an Award theretofore granted shall be adjusted so that such Award shall
thereafter cover the number and class of shares of stock and securities to which
the Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Award. If (i) the Company shall not be the surviving entity in
any merger or consolidation (or survives only as a subsidiary of an entity),
(ii) the Company sells, leases or exchanges all or substantially all of its
assets to any other person or entity, (iii) the Company is to be dissolved and
liquidated, (iv) any person or entity, including a “group” as contemplated by
section 13(d)(3) of the 1934 Act, acquires or gains ownership or control
(including, without limitation, the power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power), or
(v) as a result of or in connection with a contested election of the directors
of the Company, the persons who were directors of the Company before such
election shall cease to constitute a majority of the Board (each such event is
referred to herein as a “Corporate Change”), no later than (x) 10 days after the
approval by the stockholders of the Company of such merger, consolidation,
reorganization, sale, lease or exchange of assets or dissolution or such
election of directors or (y) 30 days after a Corporate Change of the type
described in clause (iv), the Committee, acting in its sole discretion without
the consent or approval of any Participant, shall effect one or more of the
following alternatives in an equitable and appropriate manner to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, which alternatives may vary among individual
Participants and which may vary among Options held by any individual
Participant: (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised

Page 15 of 19

--------------------------------------------------------------------------------



in full for a limited period of time on or before a specified date (before or
after such Corporate Change) fixed by the Committee, after which specified date
all unexercised Options and all rights of Participants thereunder shall
terminate, (2) require the mandatory surrender to the Company by selected
Participants of some or all of the outstanding Options held by such Participants
(irrespective of whether such Options are then exercisable under the provisions
of the Plan) as of a date, before or after such Corporate Change, specified by
the Committee, in which event the Committee shall thereupon cancel such Options
and the Company shall pay (or cause to be paid) to each Participant an amount of
cash per share equal to the excess, if any, of the amount calculated in
Paragraph XI(d) below (the “Change of Control Value”) of the shares subject to
such Option over the exercise price(s) under such Options for such shares, or
(3) make such adjustments to Options then outstanding as the Committee deems
appropriate to reflect such Corporate Change and to prevent the dilution or
enlargement of rights (provided, however, that the Committee may determine in
its sole discretion that no adjustment is necessary to Options then
outstanding), including, without limitation, adjusting an Option to provide that
the number and class of shares of Common Stock covered by such Option shall be
adjusted so that such Option shall thereafter cover securities of the surviving
or acquiring corporation or other property (including, without limitation, cash)
as determined by the Committee in its sole discretion.
(d)    Change of Control Value. For the purposes of clause (2) in Paragraph
XI(c) above, the Change of Control Value shall equal the amount determined in
clause (i), (ii) or (iii), whichever is applicable, as follows: (i) the per
share price offered to stockholders of the Company in any such merger,
consolidation, sale of assets or dissolution transaction, (ii) the price per
share offered to stockholders of the Company in any tender offer or exchange
offer whereby a Corporate Change takes place, or (iii) if such Corporate Change
occurs other than pursuant to a tender or exchange offer, the fair market value
per share of the shares into which such Options being surrendered are
exercisable, as determined by the Committee as of the date determined by the
Committee to be the date of cancellation and surrender of such Options. In the
event that the consideration offered to stockholders of the Company in any
transaction described in this Paragraph or Paragraph XI(c) above consists of
anything other than cash, the Committee shall determine the fair cash equivalent
of the portion of the consideration offered which is other than cash.
(e)    Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions (other
than ordinary dividends) to the holders of Common Stock occurring after the date
of the grant of any Award and not otherwise provided for by this Paragraph XI,
such Award and any Award Agreement shall be subject to adjustment by the
Committee at its discretion as to the number and price of shares of Common Stock
or other consideration subject to such Award so as to prevent the dilution or
enlargement of rights. In the event of any such change in the outstanding Common
Stock or distribution to the holders of Common Stock, or upon the occurrence of
any other event described in this Paragraph XI, the aggregate number of shares
available under the Plan, the aggregate number of shares that may be issued
under the Plan through Incentive Stock Options, the maximum number of shares
that may be subject to Awards granted to any one individual, and any conditions,
restrictions or limitations on the Awards that may be granted by the CEO shall
be

Page 16 of 19

--------------------------------------------------------------------------------



appropriately adjusted to the extent, if any, determined by the Committee, whose
determination shall be conclusive.
(f)    Stockholder Action. Any adjustment provided for in the above Paragraphs
shall be subject to any required stockholder action.
(g)    No Adjustments Unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.
XII.    AMENDMENT AND TERMINATION OF THE PLAN
The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted.
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
impair the rights of a Participant with respect to an Award theretofore granted
without the consent of the Participant, and provided, further, that the Board
may not, without approval of the stockholders of the Company, (a) amend the Plan
to materially increase the benefits accruing to Nonemployee Directors
participating in the Plan, (b) amend the Plan to increase the maximum aggregate
number of shares that may be issued under the Plan, increase the maximum number
of shares that may be issued under the Plan through Incentive Stock Options, or
change the class of individuals eligible to receive Awards under the Plan, or
(c) amend or delete Paragraph VII(f).
XIII.    MISCELLANEOUS
(a)    No Right To An Award. Neither the adoption of the Plan nor any action of
the Board or of the Administrator shall be deemed to give an Employee or
Nonemployee Director any right to be granted an Option, a Restricted Stock
Award, or any other Award or rights hereunder except as may be evidenced by an
Award Agreement duly executed on behalf of the Company, and then only to the
extent and on the terms and conditions expressly set forth therein. The Plan
shall be unfunded. The Company shall not be required to establish any special or
separate fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Award.
(b)    No Employment/Membership Rights Conferred. Nothing contained in the Plan
shall (i) confer upon any Employee any right with respect to continuation of
employment with the Company or any Affiliate or (ii) interfere in any way with
the right of the Company or any Affiliate to terminate his or her employment
relationship at any time. Nothing contained in the Plan shall confer upon any
Nonemployee Director any right with respect to continuation of membership on the
Board.

Page 17 of 19

--------------------------------------------------------------------------------



(c)    Other Laws; Withholding. The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules and
regulations as the Company or the Administrator deems applicable and, in the
opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules and regulations available for the
issuance and sale of such shares. No fractional shares of Common Stock shall be
delivered, nor shall any cash in lieu of fractional shares be paid. The Company
shall have the right to deduct in connection with all Awards any taxes required
by law to be withheld and to require any payments necessary to enable it to
satisfy its withholding obligations.
(d)    No Restriction on Corporate Action. Nothing contained in the Plan shall
be construed to prevent the Company or any Affiliate from taking any action
which is deemed by the Company or such Affiliate to be appropriate or in its
best interest, whether or not such action would have an adverse effect on the
Plan or any Award made under the Plan. No Participant, beneficiary or other
person shall have any claim against the Company or any Affiliate as a result of
any such action.
(e)    Restrictions on Transfer. An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in Paragraph
VII(c)) shall not be transferable otherwise than (i) by will or the laws of
descent and distribution, (ii) pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder, or (iii) with the consent of the
Administrator.
(f)    Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.
(g)    Section 409A of the Code. It is the general intention, but not the
obligation, of the Administrator to design Awards to comply with or to be exempt
from the requirements of section 409A of the Code, and Awards will be operated
and construed accordingly. Neither this Paragraph XIII(g) nor any other
provision of the Plan is or contains a representation to any Participant
regarding the tax consequences of the grant, vesting, exercise, settlement, or
sale of any Award (or the Common Stock underlying such Award) granted hereunder,
and should not be interpreted as such. In no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by any person on account of non-compliance with the requirements
of section 409A of the Code. Notwithstanding any provision in this Plan or an
Award Agreement to the contrary, in the event that a “specified employee” (as
defined under section 409A of the Code) becomes entitled to a payment under an
Award that would be subject to additional taxes and interest under section 409A
of the Code if the Participant’s receipt of such payment or benefits is not
delayed until the earlier of (i) the date of the Participant’s death, or (ii)
the date that is six months after the Participant’s “separation from service,”
as defined under section 409A of the Code (such date, the “Section 409A Payment
Date”), then such payment or benefit shall not be provided to the Participant
until the Section 409A Payment Date. Any amounts subject to the preceding
sentence that would otherwise be payable prior to the Section 409A Payment Date
will be aggregated and paid in a lump sum without interest on the Section 409A
Payment Date. The applicable provisions of section 409A

Page 18 of 19

--------------------------------------------------------------------------------



of the Code and related regulations and other guidance are hereby incorporated
by reference herein and shall control over any Plan or Award Agreement provision
in conflict therewith.
(h)    Clawback. This Plan is subject to any written clawback policies that the
Company, with the approval of the Board, may adopt. Any such policy may subject
a Participant’s Awards and amounts paid or realized with respect to Awards under
this Plan to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur, including but not limited to an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy adopted to conform to the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and rules promulgated thereunder by the
Securities and Exchange Commission and that the Company determines should apply
to this Plan.



Page 19 of 19